Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 17/259,645 filed 1/12/21. Claims 1, 2 & 4-14 are pending. Claim 3 has been cancelled due to an amendment.
Allowable Subject Matter
Claims 1, 2 & 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious at least a traction-mode torque flow or at least an overrun-operation torque flow through the powershift-capable multi-ratio transmission is present, the transmission further comprising a second sun gear which is directly connected to the output shaft and about which the stepped planet gears revolve in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments filed 12/8/21 with respect to claims 1, 2 & 4-14 have been fully considered and are persuasive. The rejection of claims 1, 2 & 4-14 under 35 U.S.C. 112(b) have been withdrawn. The rejection of claims 1, 2, 4, & 7-14 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mordukhovich ‘837 teaches a two-speed transmission with stepped planetary gears but lacks the second sun gear connected to an output shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUAN LE/Primary Examiner, Art Unit 3659